NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                        September 04, 2014

      Hon. Leslie Werner                           Hon. Diane Kliem
      Attorney at Law                              Attorney at Law
      P. O. Box 247                                5606 N. Navarro, Suite 209
      Victoria, TX 77902                           Victoria, TX 77904
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Ashley J. Pall
      Attorney at Law
      108-A N. Main
      Victoria, TX 77901
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00162-CV
      Tr.Ct.No. 11-08-21,927CV
      Style:    ADRIAN GAITAN v. ERICA THUMANN



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Honorable Dwight E. Peschel (DELIVERED VIA E-MAIL)
           Hon. Sherry T. Henke (DELIVERED VIA E-MAIL)